                      Case 17-11503-RAM        Doc 83     Filed 03/13/20    Page 1 of 2




          ORDERED in the Southern District of Florida on March 12, 2020.




                                                                    Robert A. Mark, Judge
                                                                    United States Bankruptcy Court
_____________________________________________________________________________
                               UNITED STATES BANKRUPTCY COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                        MIAMI DIVISION
                                       www.flsb.uscourts.gov
       In re:
                                                                                           Chapter 13
                                                                             Case No.: 17-11503-RAM
       MIGUEL ELIAS-SAUD,

             Debtor.
       _______________________________/

           ORDER GRANTING U.S. BANK TRUST, N.A., AS TRUSTEE OF THE CHALET
           SERIES III TRUST’S MOTION FOR RELIEF FROM THE AUTOMATIC STAY

                THIS MATTER came before the Court on March 10, 2020, upon U.S. Bank Trust, N.A.,

       as Trustee of the Chalet Series III Trust’s Motion for Relief From the Automatic Stay [D.E.

       76](the “Motion”). The Court, being otherwise duly advised in the premises, it is, hereby,

                ORDERED, as follows:

                1.    The Motion is GRANTED, as set forth herein.

                2.    The automatic stay imposed by 11 U.S.C. § 362 is terminated in favor of U.S.

       Bank Trust, N.A., as Trustee of the Chalet Series III Trust, its successors or assigns (“Secured

       Creditor”), so as to allow Secured Creditor to commence or proceed to prosecute a mortgage
                Case 17-11503-RAM         Doc 83      Filed 03/13/20    Page 2 of 2

                                                                         Case No.: 17-11503-RAM

foreclosure action so as to allow the state court to enter all necessary orders, judgments, and

decrees associated therewith, on real property commonly described as 1857 SW 14th Terrace,

Miami, FL 33145 (the “Property”) and with a legal description described as:

         LOT 6, BLOCK 1, MARBOROUGH, ACCORDING TO THE PLAT
         THEREOF AS RECORDED IN PLAT BOOK 15, PAGE(S) 38, PUBLIC
         RECORDS OF MIAMI-DADE COUNTY, FLORIDA.

         3.     The co-debtor stay provided by 11 U.S.C. § 1301 is terminated in favor of

Secured Creditor and as to any party claiming an interest in the Property. Accordingly, the co-

debtor stay is modified to permit the Secured Creditor to commence and/or proceed to prosecute

a mortgage foreclosure action in state court against real property, the legal description of which

is described below.

         4.     This relief is in rem only in order to complete state court foreclosure proceedings

through Certificate of Title and possession of the Property; however, Secured Creditor shall not

seek any in personam relief against the debtor and/or co-debtor(s) without further order of the

Court.

         5.     The Court waives the time requirements under Rule 4001(a)(3) and deems the

relief from stay effective immediately.

         6.     The Court shall retain jurisdiction over this matter to consider and enter such

further relief necessary to enforce the terms and conditions of this Order.

                                                    ###
Submitted by:

Chase A. Berger, Esq.
Florida Bar No. 083794
cberger@ghidottiberger.com
GHIDOTTI | BERGER, LLP
1031 North Miami Beach Blvd., North Miami Beach, FL 33162
Telephone: (305) 501.2808 / Facsimile: (954) 780.5578
Chase A. Berger, Esq., shall serve a conformed copy of this order upon all interested parties and
shall file a Certificate of Service within three (3) days from the entry of this Order.


                                                -2-
